DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed June 29, 2022. As directed by the amendment: Claims 1, 8, 11, 13, 14, 17, and 21 have been amended. Claim 12 has been cancelled. Claims 1-11 and 13-21 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2009/0157059), herein referred to as Allen, and in view of Saadat et al. (US 2008/0009747), herein referred to as Saadat.
Regarding claim 1, Allen discloses a method of verifying a trajectory of a surgical tool during a procedure (e.g. the comparator may provide information regarding differences between a desired trajectory of the surgical instrument and the actual trajectory of the surgical instrument, ¶5), the method comprising: receiving one or more captured images (step 310) (figure 2) of an anatomical portion (140) of a patient (110) (figure 1), executing a surgical plan (e.g. the comparator may provide information regarding differences between a desired trajectory of the surgical instrument and the actual trajectory of the surgical instrument along any two or more spatio-temporal coordinates, ¶5) to insert the surgical tool (150) into the anatomical portion (140) (figure 1), receiving sensor data (180) (via elements 130) collected from one or more sensors (130) being inserted into the anatomical portion (140) (¶22), the one or more sensors (130) being attached the surgical tool (150) (¶22), determining whether the sensor data (180) corresponds to the surgical plan (e.g. 492, figure 3A), and sending (via processor), in response to determining that the sensor data does not correspond to the surgical plan, an alert (e.g. audio signals, elements 493 and 494 shown in figure 3A) indicating that the surgical tool (150) is not being inserted according to the surgical plan (e.g. differences between a desired trajectory of a surgical instrument and an actual trajectory of the surgical instrument, element 493 shown in figure 3A).
Yet, Allen lacks a detailed description on wherein the one or more sensors are impedance sensors.
However, Saadat teaches a surgical instrument includes one or more sensors for detecting and monitoring various tissue parameters such as impedance sensor (832) (¶35, ¶36, ¶311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Allen’s method having one or more sensors with wherein the sensor is an impedance sensor as taught by Saadat, since such a modification may immediately detect an increase in impedance due to the intrinsic material property difference between blood and tissue (¶311).
Regarding claim 2, the modified Allen’s method has further comprises stopping (e.g. turning off, ¶33 of Allen), in response to determining that the sensor data does not correspond to the surgical plan (e.g. come close to a given vital organ or anatomical part, ¶33 of Allen), the insertion of the surgical tool (150 of Allen) into the anatomical portion (140 of Allen).
Regarding claim 3, the modified Allen’s method has wherein executing the surgical plan comprises determining a path (e.g. desired trajectory, element 492 shown in figure 3A of Allen) to insert the surgical tool (150 of Allen) into the anatomical portion (140 of Allen).
Regarding claim 4, the modified Allen’s method has wherein executing the surgical plan comprises determining, from the one or more captured images (step 310 of Allen) (figure 2), at least one of bone density and tissue density of the anatomical portion (¶23 of Allen), and wherein the received sensor data (via sensor) comprises at least one of bone density and tissue density of the anatomical portion (¶23 of Allen).
Regarding claim 5, the modified Allen’s method has wherein determining whether the sensor data (via element 832 of Saadat) corresponds to the surgical plan comprises comparing the at least one of bone density and tissue density of the sensor data (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat) to the at least one of bone density and tissue density determined in the surgical plan (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat).
Regarding claim 6, the modified Allen’s method has wherein determining whether the sensor data (via element 832 of Saadat) corresponds to the surgical plan comprises determining whether the at least one of bone density and tissue density of the sensor data is within a range (e.g. standard impedance values) of the at least one of bone density and tissue density determined in the surgical plan (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat).
Regarding claim 7, the modified Allen’s method has further comprises instructing, in response to determining that the sensor data does correspond to the surgical plan (¶30 of Allen), a robotic arm (e.g. robotic user, ¶23 of Allen) to proceed inserting the surgical tool (150 of Allen) into the anatomical portion (140 of Allen).
Regarding claim 8, Allen discloses a surgical navigation system (100) (title) for verifying a trajectory of a surgical tool (150) during a procedure (e.g. the comparator may provide information regarding differences between a desired trajectory of the surgical instrument and the actual trajectory of the surgical instrument, ¶5), the surgical navigation system (100) (title) comprising: the surgical tool (150) comprising one or more sensors (130) attached to the surgical tool (150) (¶22), a guidance system (e.g. processor, comparator), and an imaging system (¶26) configured to (i.e. capable of) capture one or more images of an anatomical portion of a patient (step 310) (figure 2), and to transmit the captured one or more images (step 320) (figure 2) to the guidance system, wherein the guidance system (e.g. processor, comparator) is configured to (i.e. capable of) receive the one or more captured images (step 320), execute a surgical plan to insert the surgical tool (150) (step 330), via a robotic arm (¶23) configured to (i.e. capable of) operate the surgical tool (150), into the anatomical portion (140), receive sensor data (180) (via elements 130) collected from the one or more sensors (130) being inserted into the anatomical portion (140) (¶22), determine whether the sensor data corresponds to the surgical plan (e.g. 492, figure 3A), and send (via processor), in response to determining that the sensor data does not correspond to the surgical plan, an alert (e.g. audio signals, elements 493 and 494 shown in figure 3A) indicating that the surgical tool (150) is not being inserted according to the surgical plan (e.g. differences between a desired trajectory of a surgical instrument and an actual trajectory of the surgical instrument, element 493 shown in figure 3A).
Yet, Allen lacks a detailed description on wherein the one or more sensors are impedance sensors.
However, Saadat teaches a surgical instrument includes one or more sensors for detecting and monitoring various tissue parameters such as impedance sensor (832) (¶35, ¶36, ¶311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Allen’s surgical navigation system having one or more sensors with wherein the sensor is an impedance sensor as taught by Saadat, since such a modification may immediately detect an increase in impedance due to the intrinsic material property difference between blood and tissue (¶311).
Regarding claim 9, the modified Allen’s surgical navigation system has wherein the surgical tool (150 of Allen) is an elongated rigid rod (figure 1 of Allen) having a cutting tip (¶22 of Allen) at an insertion end of the surgical tool (¶22 of Allen), wherein the cutting tip (¶22 of Allen) is configured to (i.e. capable of) penetrate through at least one of bone and tissue (figure 1 of Allen).
Regarding claim 10, the modified Allen’s surgical navigation system has wherein the surgical tool (150 of Allen) is an elongated rigid rod having a cannulated body (e.g. cannula of trocar device) configured to (i.e. capable of) receive another surgical tool (e.g. awl of trocar device) inserted therethrough, the other surgical tool (e.g. awl of trocar device) being configured to (i.e. capable of) penetrate through at least one of bone and tissue.
Regarding claim 11, the modified Allen’s surgical navigation system has wherein the one or more impedance sensors (832 of Saadat) are attached to an insertion end of the surgical tool (¶22 of Allen), and configured to (i.e. capable of) measure anatomical information of the anatomical portion (140 of Allen).
Regarding claim 15, the modified Allen’s surgical navigation system has wherein the anatomical information comprises at least one of bone density and tissue density (¶23 of Allen).
Regarding claim 16, the modified Allen’s surgical navigation system has wherein the guidance system is further configured to stop (e.g. turning off, ¶33 of Allen), in response to determining that the sensor data does not correspond to the surgical plan (e.g. come close to a given vital organ or anatomical part, ¶33 of Allen), the insertion of the surgical tool (150 of Allen) into the anatomical portion (140 of Allen).
Regarding claim 17, the modified Allen’s surgical navigation system has wherein the guidance system (e.g. processor, comparator) is further configured to (i.e. capable of) instruct, in response to determining that the sensor data does correspond to the surgical plan (¶30 of Allen), the robotic arm (e.g. robotic user, ¶23 of Allen) to proceed inserting the surgical tool (150 of Allen) into the anatomical portion (140 of Allen).
Regarding claim 18, the modified Allen’s surgical navigation system has wherein the guidance system (e.g. processor, comparator) is further configured to (i.e. capable of) determine, from the one or more captured images (step 310 of Allen) (figure 2 of Allen), at least one of bone density and tissue density of the anatomical portion (¶23 of Allen), and wherein the received sensor data (via sensor) comprises at least one of bone density and tissue density of the anatomical portion (¶23 of Allen).
Regarding claim 19, the modified Allen’s surgical navigation system has wherein the guidance system (e.g. processor, comparator) is further configured to (i.e. capable of) determine whether the sensor data (via element 832 of Saadat) corresponds to the surgical plan by comparing the at least one of bone density and tissue density of the sensor data (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat) to the at least one of bone density and tissue density determined in the surgical plan (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat).
Regarding claim 20, the modified Allen’s surgical navigation system has wherein the guidance system (e.g. processor, comparator) is further configured to (i.e. capable of) determine whether the sensor data corresponds to the surgical plan by determining whether the at least one of bone density and tissue density of the sensor data is within a range (e.g. standard impedance values) of the at least one of bone density and tissue density determined in the surgical plan (comparing with the expected impedance of the target tissue from standard impedance values determined by the resistivity of the tissue, ¶311 of Saadat).
Regarding claim 21, Allen discloses a computer program product (¶41) comprising a non-transitory computer-readable storage medium (¶41) having program instructions (¶41) embodied therewith for verifying a trajectory of a surgical tool (150) during a procedure (e.g. the comparator may provide information regarding differences between a desired trajectory of the surgical instrument and the actual trajectory of the surgical instrument, ¶5), the program instructions (¶41) executable by one or more processors (¶5), the program instructions comprising: receiving one or more captured images (step 310) (figure 2) of an anatomical portion (140) of a patient (110), executing a surgical plan (e.g. the comparator may provide information regarding differences between a desired trajectory of the surgical instrument and the actual trajectory of the surgical instrument along any two or more spatio-temporal coordinates, ¶5) to insert the surgical tool (150) into the anatomical portion (140) (figure 1), receiving sensor data (180) (via elements 130) collected from one or more sensors (130) being inserted into the anatomical portion (140) (¶22), the one or more sensors (130) being attached the surgical tool (150) (¶22), determining whether the sensor data corresponds to the surgical plan (e.g. 492, figure 3A), and sending (via processor), in response to determining that the sensor data does not correspond to the surgical plan, an alert (e.g. audio signals, elements 493 and 494 shown in figure 3A) indicating that the surgical tool (150) is not being inserted according to the surgical plan (e.g. differences between a desired trajectory of a surgical instrument and an actual trajectory of the surgical instrument, element 493 shown in figure 3A).
Yet, Allen lacks a detailed description on wherein the one or more sensors are impedance sensors.
However, Saadat teaches a surgical instrument includes one or more sensors for detecting and monitoring various tissue parameters such as impedance sensor (832) (¶35, ¶36, ¶311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Allen’s one or more sensors with wherein the sensor is an impedance sensor as taught by Saadat, since such a modification may immediately detect an increase in impedance due to the intrinsic material property difference between blood and tissue (¶311).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Saadat as applied to claims 8 and 11 above, and further in view of Dolan et al. (US 2008/0140180), herein referred to as Dolan.
Regarding claim 13, the modified Allen’s surgical navigation system discloses all the features/elements as claimed but lacks a detailed description on wherein the one or more impedance sensors are embedded in the insertion end of the surgical tool.
However, Dolan teaches one or more sensors (Sa, Sb…Sn) can be embedded in a tip of an instrument (¶39 and figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Allen’s surgical navigation system having one or more impedance sensors with wherein the one or more sensors are embedded in the insertion end of the surgical tool as taught by Dolan, since such a modification would provide an alternative location for the one or more sensors and it appears the sensors would perform equally well in obtaining information.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Saadat as applied to claims 8 and 11 above, and further in view of Kim et al. (US 2010/0198227), herein referred to as Kim.
Regarding claim 14, the modified Allen’s surgical navigation system discloses all the features/elements as claimed but lacks a detailed description on wherein a protective seal is configured to cover the one or more impedance sensors and a portion of the surgical tool.
However, Kim teaches a protective seal (130, 136, 138, 139) is configured to (i.e. capable of) cover the one or more sensors (¶52) and a portion of the outer surface of the surgical tool (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Allen’s surgical navigation system having one or more impedance sensors with a protective seal as taught by Kim, since such a modification would provide a robust surgical tool to repeated contamination and sterilization (¶51). 

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered. Applicant’s arguments with respect to the references Bly and Anvari have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775